Order entered April 7, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00168-CR
                                No. 05-22-00169-CR

                          LEE ROY CHANY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F20-39327-P & F2039331-P

                                      ORDER

      The clerk’s record in appellate cause number 05-22-00168-CR was filed on

April 4, 2022. The 301-page clerk’s record is not in chronological order as

mandated by the rules of appellate procedure. See TEX. R. APP. P. 34.5(a); app. C

(Rule 1 of Appendix C to the Texas Rules of Appellate Procedure provides that the

trial court clerk must “(d) arrange the documents in ascending chronological order,

by date of filing or occurrence.”).
      We STRIKE the clerk’s record and ORDER Dallas County District Clerk

Felicia Pitre to file a corrected clerk’s record in proper chronological order

WITHIN TEN DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas

County District Clerk; to Allan Fishburn; and to the Dallas County District

Attorney’s Office, Appellate Division.

                                          /s/   ERIN A. NOWELL
                                                JUSTICE